Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00747-CV

                        Marcelo GALVAN, Jr. and Analicia R. Galvan,
                                     Appellants

                                                v.

         Cledson Macedo de CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                                   Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVH001835-D1
                          Honorable Jose A. Lopez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the orders of the trial court are
AFFIRMED. It is ORDERED that appellees, Cledson Macedo de Carvalho, Kristina Carvalho,
and Jagaland Co., LLC, recover their costs of this appeal from appellants, Marcelo Galvan, Jr. and
Analicia R. Galvan.

       SIGNED February 19, 2020.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice